DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16-30 are pending.
Claims 1-15 have been cancelled.

Claim Objections
Claims 20-21 are objected to because of the following informalities:

Claims 20 and 21 recite the acronyms “IEEE” and “IAS” without initially defining what they stand for.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 25 recites “A node” that can perform a plurality of functions.  There is neither memory, instruction(s), nor structure(s) ties to the node that being claimed and shows how each of the functions can be carried out.  Therefore, claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claims 26-30 are depending on claim 25 and therefore they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 19, 25, 27-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over HAMASAKI et al. (Pub. No.: US 20110158120 A1), hereinafter HAMASAKI, in view of Akcan et al. (Pub. No.: US 20180212863 A1), hereinafter Akcan.

With respect to claim 16, HAMASAKI teaches A method for establishing an improved clock topology for a computation system, the computation system being a network of nodes, and multiple ones of the nodes are capable of being a grandmaster clock source, which comprises the steps of: 
sequentially selecting each selectable node of the nodes as an acting grandmaster node ([0007], The node N11 sends a PTP packet to each of nodes N12 and N14); 
the acting grandmaster node sending announce messages ([0007], the nodes N12 and N14 send PTP packets to a node N13); and 
repeating the above steps with another node of the nodes until each said selectable node has been the acting grandmaster node ([0007], the nodes N12 and N14 send PTP packets to a node N13), and then selecting a clock source from a set of feasible clock sources based on a best clock topology for a set of the nodes with determinative communication requirements ([0007], The node N13 selects one of the nodes N12 and N14 using a best master clock algorithm (for example, the node N12 is selected)).  

HAMASAKI does not explicitly teach each of the nodes with a determinative communication requirement extracting topology information from the announce messages.  

However, Akcan teaches each of the nodes with a determinative communication requirement extracting topology information from the announce messages ([0075]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Akcan, each of the nodes with a determinative communication requirement extracting topology information from the announce messages, into the teachings of HAMASAKI, in order to provide better coverage areas with fewer dead spots, improve throughput and reliability (Akcan, [0002]).

With respect to claim 19, the combination of HAMASAKI and Akcan teaches the method of claim 16.  HAMASAKI teaches wherein the step of selecting the clock source includes selecting a node of the nodes with a smallest number of hops to a node or to the nodes with a determinative communication ([0007]).

With respect to claim 25, HAMASAKI teaches A node configured and adapted for use in a computation system, the computation system being a network of nodes, and multiple ones of the nodes being capable of being a grandmaster clock source, the node configured to: 
being sequentially selected as an acting grandmaster node ([0007], The node N11 sends a PTP packet to each of nodes N12 and N14); 
send announce messages when functioning as the acting grandmaster node ([0007], the nodes N12 and N14 send PTP packets to a node N13); 
extract topology information from the announce messages; and 
select a clock source from a set of feasible clock sources based on a best clock topology for a set of the nodes with determinative communication requirements ([0007], The node N13 selects one of the nodes N12 and N14 using a best master clock algorithm (for example, the node N12 is selected)).  

HAMASAKI does not explicitly teach extract topology information from the announce messages.  

However, Akcan teaches extract topology information from the announce messages ([0075]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Akcan, extract topology information from the announce messages, into the teachings of HAMASAKI, in order to provide better coverage areas with fewer dead spots, improve throughput and reliability (Akcan, [0002]).

With respect to claim 27, the combination of HAMASAKI and Akcan teaches the method of claim 25.  HAMASAKI teaches wherein the node contains at least one Ethernet interface ([0003-0004]).

With respect to claim 28, the combination of HAMASAKI and Akcan teaches the method of claim 25.  HAMASAKI teaches wherein the node contains a plurality of interfaces (fig. 3, [0007]).

With respect to claim 30, the combination of HAMASAKI and Akcan teaches the method of claim 25.  HAMASAKI teaches wherein the node contains a precision clock source ([0043]).

Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over HAMASAKI, in view of Akcan, and further in view of Hartung et al. (Pub. No.: US 20150331422 A1), hereinafter Hartung.

With respect to claim 17, the combination of HAMASAKI and Akcan teaches the method of claim 16.  HAMASAKI teaches the network of the nodes as set forth above.

The combination of HAMASAKI and Akcan does not teach is a network of automotive electronic control units (ECUs).

However, Hartung teaches is a network of automotive electronic control units (ECUs) ([0033]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Hartung, is a network of automotive electronic control units (ECUs), into the teachings of HAMASAKI and Akcan, in order to recognize and/or determine the failure condition and activate dormant backup nodes, allowing operations and/or a mission to continue safely (Hartung, [0033]).

With respect to claim 26, this claim recites the method of claim 17, and it is rejected for at least the same reasons.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over HAMASAKI, in view of Akcan, and further in view of Hojat et al. (Pub. No.: US 20040068709 A1), hereinafter Hojat.

With respect to claim 18, the combination of HAMASAKI and Akcan teaches the method of claim 16.  HAMASAKI teaches wherein the step of selecting the clock source includes selecting a node of the nodes with as set forth above.

The combination of HAMASAKI and Akcan does not teach a lowest arithmetic mean distance as the clock source.

However, Hojat teaches a lowest arithmetic mean distance as the clock source ([0011]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Hojat, is a network of automotive electronic control units (ECUs), into the teachings of HAMASAKI and Akcan, in order to balance skew in the network (Hojat, [0002]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over HAMASAKI, in view of Akcan, and further in view of KIM et al. (Pub. No.: US 20160149692 A1), hereinafter KIM.

With respect to claim 20, the combination of HAMASAKI and Akcan teaches the method of claim 16.  HAMASAKI teaches a best clock selection process ([0007]).

The combination of HAMASAKI and Akcan does not teach uses a best master clock algorithm (BMCA) of IEEE 802.IAS.

However, KIM teaches uses a best master clock algorithm (BMCA) of IEEE 802.IAS ([0017]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of KIM, uses a best master clock algorithm (BMCA) of IEEE 802.IAS, into the teachings of HAMASAKI and Akcan, in order to provide time synchronization in an in-vehicle Ethernet communication network (KIM, [0002]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over HAMASAKI, in view of Akcan, in view of Hojat, and further in view of KIM.

With respect to claim 21, the combination of HAMASAKI, Akcan and Hojat teaches the method of claim 18.  HAMASAKI teaches a message announcing clock capabilities of the acting grandmaster node is an announce message ([0007]).

The combination of HAMASAKI, Akcan and Hojat does not teach of IEEE 802.IAS.

However, KIM teaches of IEEE 802.IAS ([0017]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of KIM, of IEEE 802.IAS, into the teachings of HAMASAKI, Akcan and Hojat, in order to provide time synchronization in an in-vehicle Ethernet communication network (KIM, [0002]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over HAMASAKI, in view of Akcan, and further in view of PIETILÄINEN (Pub. No.: US 20180145821 A1), hereinafter PIETILÄINEN.

With respect to claim 29, the combination of HAMASAKI and Akcan teaches the method of claim 18.  HAMASAKI teaches wherein the node contains at least one interface ([0007]).

The combination of HAMASAKI and Akcan does not teach which is not an Ethernet interface.

However, PIETILÄINEN teaches which is not an Ethernet interface ([0014]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of PIETILÄINEN, of IEEE 802.IAS, into the teachings of HAMASAKI, Akcan and Hojat, in order to enhance synchronization of computer networks (PIETILÄINEN, [0001]).

Allowable Subject Matter

Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20130227008 A1; “Yang”, ([0017])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469